In a proceeding pursuant to CPLR 5225 (subd [b]) to compel respondents to deliver to petitioners a certain interest in real property, the appeal is from an order of the Supreme Court, Nassau County, dated May 18, 1977, which dismissed the proceeding. Order affirmed, with one bill of $50 costs and disbursements to respondents appearing separately and filing separate briefs. The judgment debtor George Barry had no interest in the subject real property by virtue of the alleged partnership or otherwise, at the time of the filing of appellants’ judgment. Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.